ORDER
Upon consideration of the Notice of Appeal Based Upon a Constitutional Question filed by defendant on the 21st day of September 2012, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
“The Court allows the Defendant’s Notice of Appeal for the limited purpose of remanding to the Court of Appeals for reconsideration in light of our decision in State v. Moore, 366 N.C. 100, 726 S.E.2d 168 (2012). By order of the Court in conference, this the 12th day of December 2012.”
Upon consideration of the Motion by the State of North Carolina to Dismiss Defendant’s Notice of Appeal filed on the 3rd day of October 2012, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
“Dismissed as Moot by order of the Court in conference, this the 12th day of December 2012.”
s/Jackson. J.
For the Court